DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species of phosphoric acid and silver in the reply filed on 8 January 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner had not set the claims are not so linked to as form a general inventive concept, and the Examiner fails to identify which aspects are different.  This is not found persuasive because it is clear the method and product are not linked in even general terms. For example, claim 13 recites a “nanostructured metal film” which is not tied to claim 1 in any particular or generic way. Claim 1 does not actually even recite the phrase. Likewise, claim 13 recites “nanodomes” and particular structures, i.e. radius, center to center distances, and thickness, no related to claim 1 in any way. Thus, while the previous Examiner may not have explicitly stated these differences, it is readily apparent that claim 1 and claim 13 do not overlap in scope or and is not clear as to how the inventions are linked to even establish a common special technical feature. The identification of the claims themselves and different terms used in each is evidence in and of itself that the claims do not put forth a common special technical feature so as to be linked.
Further, Applicant does not put forth what said feature might be so as to link the claims in accordance with PCT Rule 13.2, and Applicants assertion is as vague as the assertion in the 
Therefore, based upon the evidence of the record that the delineation of groups implicitly shows the lack of a general inventive concept, and no evidence presented as to how the claims are linked to form a general inventive concept, the requirement is still deemed proper and is therefore made FINAL.
With respect to the species restriction, there is no evidence of record showing each are obvious variants of each other and each chemical or metal is clearly different from each other and evidenced explicitly by their chemical names, formulas, or metal properties. In other words, phosphoric acid is very clearly different than oxalic acid or sulfuric acid, likewise with silver is clearly different than copper or silver, thus clearly they don’t share a general inventive concept. 
With respect to Applicant’s arguments that there is no search burden, this is not persuasive, it is noted Unity of Invention under a national stage application is guided by MPEP 1893.03(d), and search burden need not be established to lack of unity. Each species is itself and evidence that each term requires different search and strategy and thus different fields of search.
Therefore, claims 1, 2, 5, 6-8, 11, and 12 are currently pending and under examination.
Claims 3, 4, 9, and 10 are currently withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Objections
Claims 6-8 and 13-15 objected to because of the following informalities: 
As to claim 6, the phrase 2oC appears should read “2°C”
As to claim 7, the phrase CrOs appears should read “H2CrO4” as the appropriate chemical formula for chromic acid.
As to claim 8, the phrase 45oC appears should read “45°C”
As to claims 13-15, it is noted that withdrawn claims should include the text of the claims and must be submitted each time any claim is amended. See MPEP 714 II C (C). Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6-8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-purity" in claim 1 is a relative term which renders the claim indefinite.  The term "high purity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite what degree of purity is consider “high”.
The term "very thin" in claim 1 is a relative term which renders the claim indefinite.  The term "very thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite as to what is interpreted to be very thin.
Claim 1 recites the limitation "said layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is indefinite as to what layer is grown, a “natural oxide layer”, aluminum film, or something else.
The term "natural oxide" in claim 1 is a relative term which renders the claim indefinite.  The term "natural oxide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is considered a “natural” oxide”, whether a native oxide which is present on aluminum, a formed oxide or the like. It is unclear how an oxide which would be grown is considered “natural”.
Claim 1 recites the limitation "the oxide aluminum" in line 5.  There is insufficient antecedent basis for this limitation in the claim and unclear what it is referring.
As to claim 1, the phrase “which is removed…” is unclear as what is being referred to, the oxide aluminum or the porous layer.
As to claim 1, the phrase “then obtaining an aluminum substrate metal which is recorded with semicircular nanovalleys hexagonally ordered” is indefinite as to what the phrase adds to the claim. It is unclear if the phrase is a result of carrying out step a OR if it requires an additional aluminum substrate to be provide unrelated to step (a).
Claim 1 recites the limitation "said electrolytic solution" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 1, the phrase “take off” in line 15 is indefinite.
The term "high vacuum" in claim 1 is a relative term which renders the claim indefinite.  The term "high vacuum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is indefinite as to what degree of vacuum is interpreted to be “high”.
The term "very high" in claim 1 line 18 is a relative term which renders the claim indefinite.  The term "very high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As to the phrase “and where to ensure low adhesion of metal…” in line 17 of claim 1, the phrase is indefinite as whether or not it is a positively recited part of the method step OR an optional step performed when low adhesion is desired. 
Claim 1 recites the limitation "the nanostructure aluminum" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the barrel" in line 19.  There is insufficient antecedent basis for this limitation in the claim. It is indefinite as to what the barrel is, a part of, or the like.
Claim 1 recites the limitation "the substrate" in line 19.  There is insufficient antecedent basis for this limitation in the claim with respect to what substrate is being identified.
Claim 1 recites the limitation "the foil" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
The term "approximately" in claim 1 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As to claim 1, the phrase “removing the foil substrate by simply removing the foil deposited aluminum substrate nanovalleys.” Is indefinite as to what is considered “simply . 
Claim 12 recites the limitation "the side opposite" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the deposition of metal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “adhesive means”, and the claim also recites “including an adhesive tape or an adhesive double sided tape” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 12, the limitation “adhesion means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the phrase “including”, which recites specific adhesion means, which removes interpretation.  The boundaries of this claim limitation are ambiguous; therefore, the 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795